132 F.3d 40
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.AL SECKEL, Plaintiff-Appellee,v.Anthony BLUMKA, d/b/a Blumka II Gallery, Defendant,andA.W. Nasatir, Real-party-in-interest-Appellant.
No. 96-56484.
United States Court of Appeals, Ninth Circuit.
Submitted Dec. 3, 1997.**Dec. 15, 1997.

Appeal from the United States District Court for the Central District of California;  A. Wallace Tashima, District Judge, Presiding.
Before BEEZER, THOMPSON and O'SCANNLAIN, Circuit Judges.


1
MEMORANDUM*


2
Iain A.W. Nasatir ("Nasatir"), attorney for Anthony Blumka, appeals the sanctions ordered by the district court.  As a sanction against Nasatir, the district court reduced the sanctions previously imposed against Al Seckel's attorney by twenty-five percent.  Nasatir argues that the reduction was improper because Federal Rule of Civil Procedure 11 strictly mandates that court-initiated monetary sanctions must be paid into the court.


3
Nasatir, however, failed to raise this argument before the district court.  Accordingly, Nasatir has waived this issue and we decline to address the merits of his argument.  See Parks School of Business, Inc. v. Symington, 51 F.3d 1480, 1487 n. 4 (9th Cir.1995).


4
AFFIRMED.



**
 The panel unanimously finds this case suitable for disposition without oral argument.  Fed. R.App. P. 34(a);  9th Cir.  R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3